DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 04/01/2021 has been entered. Claims 1, 8, and 18-20 have been amended. No claims have been cancelled or added. Claims 1-20 are still pending in this application, with claims 1, 18, and 20 being independent.

Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 01/11/2021.

Claim Interpretation
Claim 6, line 3 recites the limitation “the circuit protection device being coupled to the power feed wires upstream of the power controller”. Para[0032] of applicant’s specification states “The circuit protection device 212 is provided upstream of the power controller 210 (for 

Claim 10 recites the limitation “the base assembly is removably received in the chamber of the housing”. The limitation was interpreted as the components of the base assembly (such as the power controller, wires, and/or terminals) is removably received in the chamber of the housing of the base assembly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 10-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHIANG (US 2018/0098379), and in view of HSIEH (US 2013/0223065), SIEMS (US 5,371,422), and HADDAD (US 2009/0168438).
Regarding independent claim 1, CHIANG discloses a street light fixture comprising a street light pole (11, 12, Fig.1) having a base (12, Fig.1) and a head end opposite the base, the base having a base cavity (121, Fig.1) located remote from the street light head, and 
a light fixture assembly having a head assembly (13, Fig.1), a base assembly (as seen in Figs.1, 2A, and 2B, the “base assembly” was considered to be the components of the data 
CHIANG fails to disclose a street light head having a cavity, the street light head having a lens, the street light head being provided at the head end of the street light pole, the head assembly received in the cavity of the street light head, the head assembly including a light engine positioned proximate to the lens for generating light from the street light fixture, the base assembly including a housing having a chamber, the housing holding power terminals in fixed positions relative to the housing, the power terminals having separable mating interfaces, the power terminals configured to be electrically connected to power feed wires, the housing holding supply terminals in fixed positions relative to the housing, the supply terminals having separable mating interfaces, the supply terminals electrically connected to power supply wires of the wire assembly, the power feed wires feeding power to the street light fixture, the power controller pluggable into the chamber to electrically connect to the power terminals and the supply terminals, the power controller being electrically connected to the separable mating interfaces of at least one of the power terminals and the supply terminals, the power controller controlling a 
However, HSIEH discloses a street light head (20, Fig.2) having a cavity (201, Fig.2) and a lens (321, Fig.2), a head assembly (31, Fig.2) received in the cavity of the street light head (as seen in para[0015], the head assembly 31 is received in the cavity 201), and the head assembly including a light engine (312, Fig.2) positioned proximate to the lens for generating light.
However, SIEMS discloses a base assembly including a power controller (as seen in Fig.10, the “power controller” was considered to the ballast coil 18 in that the ballast coil 18 is a transformer with a primary winding 19 and a secondary winding 21 to adjust the power from a primary power source [e.g. 480VAC] to the light engine 14) configured to receive power from power feed wires (24, 33, Figs.4 and 10) feeding power, a wire assembly having power supply wires (17, 34, Figs.4 and 10) coupled to the power controller and coupled to a light engine (14, Fig.10) to supply power from the power controller to the light engine (as seen in Fig.10, the power supply wires 17, 34 is connected to the power controller 18 and the light engine 14).
However, HADDAD discloses a housing (16, Fig.1) having a chamber, the housing holding power terminals (as seen in Fig.2, the “power terminals” were considered to be the terminals of the electrical connector 27) in fixed positions relative to the housing (as seen in Fig.2, the power terminals 27 were considered to be fixed relative to the housing because the power terminals 27 are attached to the housing 16), the power terminals having separable mating interfaces (as seen in Fig.2, the “separable mating interface” was considered to be the mechanical connection of the electrical connector 27), the power terminals configured to be electrically 
Therefore, in view of HSIEH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a head assembly received in a cavity of a street light head, a lens, and a light engine as taught by HSIEH to the head assembly of CHIANG in order to (1) protect the internal components (such as the light engine) within the cavity of the street light head and/or (2) provide a light distribution pattern based on the shape/properties of the lens to direct light to desired areas. As a result, the street light head would have been provided at the head end of the street light pole.

Therefore, in view of HADDAD, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power terminals, supply terminals, and separable mating interfaces as taught by HADDAD to the power feed wires and power supply wires of CHIANG modified by HSIEH and SIEMS in order to easily connect the power controller by connecting the power feed wires to the separable mating interface of the power terminals and the power supply wires to the separable mating interface of the supply terminals. As a result, the power controller would have controlled a power supply from the power terminals to the supply terminals.
In other words, CHIANG discloses the overall structure of the claimed limitations, HSIEH teaches a generic street light head including a light engine and a lens, SIEMS teaches generic wires (power feed wires and power supply wires), and HADDAD teaches a generic detachable mechanical/electrical connectors to connect an electrical assembly (such as a power controller) and wires.

Regarding dependent claim 2, CHIANG modified by HSIEH, SIEMS, and HADDAD as discussed above for claim 1 further disclose wherein the power supply wires of the wire assembly extend through an interior of the street light pole between the head end of the street 

Regarding dependent claim 6, CHIANG modified by HSIEH, SIEMS, and HADDAD as discussed above for claim 1 fails to disclose wherein the base assembly further comprises a circuit protection device received in the street light pole, the circuit protection device being coupled to the power feed wires upstream of the power controller.
However, SIEMS further discloses a circuit protection device (as seen in Fig.10, the “circuit protection device” was considered to be the fuses 22’, 22’’), and the circuit protection device being coupled to the power feed wires (24, 33, Fig.s4 and 10) upstream of the power controller (as seen in Figs.4 and 10, the circuit protection device 22’, 22’’ is between the power controller 18 and the power feed wires 24, 33).
Therefore, in view of SIEMS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a circuit protection device as taught by SIEMS to the base assembly of CHIANG modified by HSIEH, SIEMS, and HADDAD in order to protect the internal components (such as the power controller and the light engine) from unwanted power fluctuations.

Regarding dependent claim 7, CHIANG modified by HSIEH, SIEMS, and HADDAD as discussed above for claim 1 further discloses wherein the base of the street light pole and the power controller are located at a ground level (as seen in Fig.1 of CHAING, the base 12 of the street light pole 11, 12 and the power controller 100 was considered to be generally located at a 

Regarding dependent claim 10, CHIANG modified by HSIEH, SIEMS, and HADDAD as discussed above for claim 1 discloses wherein the base assembly is removably received in the chamber of the housing (as seen in Fig.1 of CHIANG, the power controller was considered to be removable; or as seen in Figs.4 and 10 of SIEMS, the power feed wires 24, 33 and power supply wires 17, 34 were considered to be removable; or as seen in Fig.2 of HADDAD, the electrical assembly 24 was considered to be removable.

Regarding dependent claim 11, CHIANG modified by HSIEH, SIEMS, and HADDAD as discussed above for claim 1 fails to disclose wherein the power controller includes first power controller contacts and second power controller contacts, the first power controller contacts being electrically connected to the power terminals, the second power controller contacts being mated to the supply terminals at a separable mating interface.
However, HADDAD further discloses the electrical assembly includes first contacts (as seen in Fig.2, the “first contacts” were considered to be the electrical connector of the electrical assembly 24 connected to the power terminals of the electrical connector 27) and second contacts (as seen in Fig.2, the “second contacts” were considered to be the electrical connector of the 
Therefore, in view of HADDAD, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate first and second contacts as taught by HADDAD to the power controller of CHIANG modified by HSIEH, SIEMS, and HADDAD in order for the power controller to receive power from the power feed wires and supply power to the power supply wires.

Regarding dependent claim 12, CHIANG modified by HSIEH, SIEMS, and HADDAD as discussed above for claim 1 fails to discloses wherein the base assembly further comprises a circuit protection device received in the housing, the circuit protection device being coupled to the power terminals upstream of the power controller.
However, SIEMS further discloses a circuit protection device (as seen in Fig.10, the “circuit protection device” was considered to be the fuses 22’, 22’’), and the circuit protection device being coupled to the power feed wires (24, 33, Fig.s4 and 10) upstream of the power controller (as seen in Figs.4 and 10, the circuit protection device 22’, 22’’ is between the power controller 18 and the power feed wires 24, 33).
Therefore, in view of SIEMS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a circuit protection device as taught by SIEMS to the base assembly of CHIANG modified by HSIEH, SIEMS, and HADDAD in order to protect the internal components (such as the power controller and the light engine) from unwanted power fluctuations.

Regarding dependent claim 13, CHIANG modified by HSIEH, SIEMS, and HADDAD as discussed above for claim 1 fails to discloses wherein the housing includes touch protection features adjacent the power terminals to make the power terminals touch-safe.
However, SIEMS further discloses the housing (26, Fig.3) includes touch protection features (38, 45’, 45’’, Fig.3) adjacent the power terminals to make the power terminals touch-safe (as seen in Fig.3, the “touch protection features” were considered to be the panels 38, 45’, 45’’ in that the panels 38, 45’, 45’’ protect the power terminals from being touched for safety).
Therefore, in view of SIEMS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate touch protection features as taught by SIEMS to the housing of CHIANG modified by HSIEH, SIEMS, and HADDAD in order to protect the internal components (such as the terminals of the power feed wires, power supply wires, power controller, etc) from being touched for safety.

Regarding dependent claim 14, CHIANG modified by HSIEH, SIEMS, and HADDAD as discussed above for claim 1 fails to disclose wherein the base assembly includes a terminal block configured to receive the power feed wires, the wire assembly further comprising connecting wires between the terminal block and the power controller.
However, HADDAD further discloses a terminal block (25, Fig.2) configured to receive the power feed wires (as seen in Fig.2, the “power feed wires” were considered to be the wires connected on the left side of the terminal block 25), and connecting wires between the terminal block and the electrical assembly (as seen in Fig.2, the “connecting wires” were considered to be the wires between the terminal block 25 and the electrical connector 27).


Regarding dependent claim 15, CHIANG modified by HSIEH, SIEMS, and HADDAD as discussed above for claim 1 fails to discloses wherein the base assembly includes terminal blocks, the power feed wires being terminated to one of the terminal blocks, the power supply wires being terminated to one of the terminal blocks, the power controller being terminated to at least one of the terminal blocks.
However, HADDAD further discloses a terminal block (25, Fig.2), the power feed wires being terminated to the terminal block (as seen in Fig.2, the “power feed wires” were considered to be the wires connected on the left side of the terminal block 25), and the electrical assembly (24, Fig.2) being terminated to the terminal block (as seen in Fig.2, the power feed wires are terminated at one side of the terminal block 25 and the electrical assembly 24 is terminated at the other side of the terminal block 25).
However, SIEMS further discloses terminal blocks (as seen in Fig.5 and col.4, line 38, at least one terminal block 47 includes multiple terminal blocks 47; the terminal blocks 47 interconnect the internal wiring to interconnect the internal components).

Therefore, in view of SIEMS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple terminal bocks as taught by SIEMS to the base assembly of CHIANG modified by HSIEH, SIEMS, and HADDAD in order to connect and secure wiring for reducing space, increasing safety, or easy installation. One of ordinary skill in the art would have recognized that terminal blocks are well-known modular connectors. For example: The wires of one module can be connected to the wires of another module by a terminal block.
Regarding “the power supply wires being terminated to one of the terminal blocks”, since col.4, line 39 of SIEMS discloses the terminal blocks interconnect the internal wiring to interconnect the internal components as seen in Fig.10, one of ordinary skill in the art would have recognized that the terminal blocks can be used to connect the various components together such as the power supply wires. As a result, based on the suggestions of SIEMS and the knowledge generally available to one of ordinary skill in the art, one of ordinary skill in the art would have been motivated to connect the power supply wires to a terminal block to connect the various components together.

Regarding dependent claim 17, CHIANG further discloses wherein the base assembly (100, Fig.1) includes a second power controller (170, Fig.2B), and the second power controller powering a powered component separate from the light engine (as seen in Fig.2B, the second power controller 170 powers different modules).
CHIANG modified by HSIEH, SIEMS, and HADDAD fails to explicitly disclose a second power controller configured to receive power from the power feed wires.
However, SIEMS further discloses power feed wires (24, 33, Figs.4 and 10).
Therefore, in view of SIEMS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power feed wires as taught by SIEMS to the second power controller of CHIANG modified by HSIEH, SIEMS, and HADDAD in order to provide power from the primary power source. As seen in Fig.1 of CHIANG, while the second power controller appears to receive power from a primary power source as indicated by dark lines from the ground level, SIEMS was used to show power feed wires providing power from the primary power source.

Regarding independent claim 18, CHAING discloses a light fixture assembly for a street light fixture, the light fixture assembly comprising a head assembly (13, Fig.1), 
a base assembly (as seen in Figs.1, 2A, and 2B, the “base assembly” was considered to be the components of the data transmission system 100, 110, 120, 130) separate and discrete from the head assembly, the base assembly configured to be coupled to a street light pole (11, 12, Fig.1) at a base (12, Fig.1) of the street light pole remote from the street light head, the base assembly including a power controller (as seen in para[0045], the “power controller” was considered to be the power system powering the street light fixture 1, an external device 300, and 
a wire assembly (as seen in Fig.1, the “wire assembly” was considered to be the electrical connection between the base assembly 100 and the head assembly 13).
CHAING fails to disclose a head assembly configured to be received in a cavity of a street light head of the street light fixture, the head assembly including a light engine for generating light from the street light fixture, the base assembly including a housing having a chamber, the housing holding power terminals in fixed positions relative to the housing, the power terminals having separable mating interfaces, the power terminals configured to be electrically connected to power feed wires, the housing holding supply terminals in fixed positions relative to the housing, the supply terminals having separable mating interfaces, power feed wires feeding power to the street light fixture, the power controller pluggable into the chamber to electrically connect to the power terminals and the supply terminals, the power controller being electrically connected to the separable mating interfaces of at least one of the power terminals and the supply terminals, the power controller controlling a power supply from the power terminals to the supply terminals, the wire assembly having power supply wires configured to extend between the street light head and the base of the street light pole, the power supply wires coupled to the supply terminals, the power supply wires electrically connecting the power controller and the light engine to supply power from the power controller to the light engine.
However, HSIEH discloses a head assembly (31, Fig.2) received in a cavity (201, Fig.2) of a street light head (20, Fig.2), and the head assembly including a light engine (312, Fig.2) for generating light.

However, HADDAD discloses a housing (16, Fig.1) having a chamber, the housing holding power terminals (as seen in Fig.2, the “power terminals” were considered to be the terminals of the electrical connector 27) in fixed positions relative to the housing (as seen in Fig.2 the power terminals 27 were considered to be fixed relative to the housing because the power terminals 27 are attached to the housing 16), the power terminals having separable mating interfaces (as seen in Fig.2, the “separable mating interface” was considered to be the mechanical connection of the electrical connector 27), the power terminals configured to be electrically connected to power feed wires (as seen in Fig.2, the “power feed wires” were considered to be the wires connected on the left side of the terminal block 25), the housing holding supply terminals (as seen in Fig.2, the “supply terminals” were considered to be the terminals of the electrical connector 34) in fixed positions relative to the housing (as seen in Fig.2, the supply terminals 34 were considered to be fixed relative to the housing because the supply terminals 34 are attached to the housing 16), the supply terminals having separable mating interfaces (as seen in Fig.2, the “separable mating interface” was considered to be the mechanical connection of the electrical connector 34), an electrical assembly (24, Fig.2) pluggable into the chamber to 
Therefore, in view of HSIEH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a head assembly received in a cavity of a street light head and a light engine as taught by HSIEH to the head assembly of CHIANG in order to protect the internal components (such as the light engine) within the cavity of the street light head.
Therefore, in view of SIEMS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power feed wires and power supply wires as taught by SIEMS to the power controller of CHIANG modified by HSIEH in order to provide power from the primary power source to the light engine. As a result, the power supply wires would have been extended between the street light head and the base of the street light pole.
Therefore, in view of HADDAD, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power terminals, supply terminals, and separable mating interfaces as taught by HADDAD to the power feed wires and power supply wires of CHIANG modified by HSIEH and SIEMS in order to easily 
In other words, CHIANG discloses the overall structure of the claimed limitations, HSIEH teaches a generic street light head including a light engine and a lens, SIEMS teaches generic wires (power feed wires and power supply wires), and HADDAD teaches a generic detachable mechanical/electrical connectors to connect an electrical assembly (such as a power controller) and wires.

Regarding independent claim 20, CHIANG discloses a light fixture assembly for a street light fixture, the light fixture assembly comprising a head assembly (13, Fig.1),
a base assembly (as seen in Figs.1, 2A, and 2B, the “base assembly” was considered to be the components of the data transmission system 100, 110, 120, 130) separate and discrete from the head assembly, the base assembly configured to be coupled to a street light pole (11, 12, Fig.1) at a base (12, Fig.1) of the street light pole remote from the street light head, and
a wire assembly (as seen in Fig.1, the “wire assembly” was considered to be the electrical connection between the base assembly 100 and the head assembly 13).
CHAING fails to disclose a head assembly configured to be received in a cavity of a street light head of the street light fixture, the head assembly including a light engine for generating light from the street light fixture, the base assembly including a housing having a chamber, the housing holding power terminals in fixed positions relative to the housing, the power terminals having separable mating interfaces, the power terminals configured to be 
However, HSIEH discloses a head assembly (31, Fig.2) received in a cavity (201, Fig.2) of a street light head (20, Fig.2), and the head assembly including a light engine (312, Fig.2) for generating light.
However, SIEMS discloses a power controller (as seen in Fig.10, the “power controller” was considered to the ballast coil 18 in that the ballast coil 18 is a transformer with a primary winding 19 and a secondary winding 21 to adjust the power from a primary power source [e.g. 480VAC] to the light engine 14) configured to receive power from power feed wires (24, 33, Figs.4 and 10) feeding power, a wire assembly having power supply wires (17, 34, Figs.4 and 10) coupled to the power controller and a light engine (14, Fig.10) to supply power from the power controller to the light engine (as seen in Fig.10, the power supply wires 17, 34 is connected to the power controller 18 and the light engine 14).


Therefore, in view of SIEMS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power feed wires and power supply wires as taught by SIEMS to the power controller of CHIANG modified by HSIEH in order to provide power from the primary power source to the light engine. As a result, the power supply wires would have been extended between the street light head and the base of the street light pole.
Therefore, in view of HADDAD, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power terminals, supply terminals, and separable mating interfaces as taught by HADDAD to the power feed wires and power supply wires of CHIANG modified by HSIEH and SIEMS in order to easily connect the power controller by connecting the power feed wires to the separable mating interface of the power terminals and the power supply wires to the separable mating interface of the supply terminals. As a result, the power controller would have controlled a power supply from the power terminals to the supply terminals.
In other words, CHIANG discloses the overall structure of the claimed limitations, HSIEH teaches a generic street light head including a light engine and a lens, SIEMS teaches generic wires (power feed wires and power supply wires), and HADDAD teaches a generic .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over CHIANG (US 2018/0098379) modified by HSIEH (US 2013/0223065), SIEMS (US 5,371,422), and HADDAD (US 2009/0168438), and in view of CHEMEL (US 2010/0302779).
Regarding dependent claim 3, CHIANG further discloses a driver (as seen in Fig.2B and para[0044], the “driver” was considered to be the lighting control unit 160 performing light control).
CHIANG modified by HSIEH, SIEMS, and HADDAD as discussed above for claim 1 discloses wherein the light engine is an LED light engine (as seen in para[0012] of HSIEH, the light engine 312 is an LED light engine).
CHIANG modified by HSIEH, SIEMS, and HADDAD fails to disclose an LED driver for controlled power supply to the LED light engine.
However, CHEMEL discloses a LED driver (702, Fig.7)
Therefore, in view of CHEMEL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an LED driver as taught by CHEMEL to the driver of CHIANG modified by HSIEH, SIEMS, and HADDAD in order to drive the LEDs.

Regarding dependent claim 4, CHAING further discloses wherein the head assembly (13, Fig.1) includes a control module (300, Fig.1) having an environmental sensor (as seen in para[0037], the control module 300 can be a sensor for the environment such as a temperature 
CHIANG modified by HSIEH, SIEMS, and HADDAD fails to disclose the power controller being operated based on signals from the control module.
However, CHEMEL discloses a power controller (2502, Fig.25) being operated based on signals from a control module (2512, Fig.25; para[0359]).
Therefore, in view of CHEMEL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate operating the power controller based on signals from a control module as taught by CHEMEL to the power controller of CHIANG modified by HSIEH, SIEMS, and HADDAD in order to autonomously control the light engine based on the information collected the control module.

Regarding dependent claim 5, CHIANG further discloses wherein the environmental sensor (300, Fig.1) is a photocell sensing light levels sensing daylight levels exterior of the street light head (para[0037]).

Claims 8-9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHIANG (US 2018/0098379) modified by HSIEH (US 2013/0223065), SIEMS (US 5,371,422), and HADDAD (US 2009/0168438), and in view of KOESSLER (US 2004/0094318).
Regarding dependent claim 8 and claim 19, CHIANG modified by HSIEH, SIEMS, and HADDAD fails to disclose wherein the base assembly includes the housing enclosing the 
However, KOESSLER discloses a housing (10, Fig.1) enclosing a chamber (Fig.8), electrical components contained within the chamber of the housing, and the housing having an access opening (26, Fig.1) providing access to the chamber.
Therefore, in view of KOESSLER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a housing as taught by KOESSLER to the base assembly of CHIANG modified by HSIEH, SIEMS, and HADDAD in order to protect the internal electrical components. As a result, the power controller would have been contained within the chamber of the housing and the light engine would have been located outside of the housing.

Regarding dependent claim 9, CHIANG modified by HSIEH, SIEMS, HADDAD, and KOESSLER as discussed above for claim 8 fails to disclose wherein the housing is sealed having a first grommet at an inlet of the housing and a second grommet at an outlet of the housing, the power feed wires entering the housing through the first grommet, the power supply wires exiting the housing through the second grommet.
However, KOESSLER further discloses the housing (10, Fig.1) is sealed having a first grommet at an inlet of the housing (“inlet” was interpreted to be a passage; as seen in Fig.1 and para[0057], the inlet 30 has a grommet) and a second grommet at an outlet of the housing (as seen in Fig.8 and para[0067], the outlet 300, 302 has a grommet), wires entering the housing through the first grommet, and wires exiting the housing through the second grommet.


Regarding dependent claim 16, CHIANG modified by HSIEH, SIEMS, and HADDAD fails to disclose wherein the base assembly includes a housing removably received in the street light pole, the housing having a chamber receiving the power controller, the housing having a cover movable relative to the housing to provide access to the chamber.
However, KOESSLER discloses a housing (10, Fig.1), the housing having a chamber (Fig.8) receiving electrical components, and the housing having a cover (26, Fig.1) movable relative to the housing to provide access to the chamber.
Therefore, in view of KOESSLER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a housing as taught by KOESSLER to the base assembly of CHIANG modified by HSIEH and SIEMS in order to protect the internal electrical components. As a result, the chamber would have received the power controller.
Regarding “a housing removably received in the street light pole”, as seen in Fig.1 of CHIANG, CHIANG discloses the base assembly 100 received in the base cavity 121 of the base 12 of the street light pole 11, 12. KOESSLER was used to show a housing to protect electrical components by preventing water, moisture, or other debris from entering into the housing. As a .

Response to Arguments









Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive.
Applicant has argued “Chiang does not describe a base assembly having power terminals and supply terminals in fixed positions relative to the housing that have separable mating interfaces, which are held in a housing of a base assembly at a base of a street light pole for electrical connection with a power controller pluggable into a chamber of the housing. The secondary Hsieh, Siems, and Haddad references fail to make up for the deficiencies of Chiang. None of Hsieh nor Siems nor Haddad disclose a base assembly having power terminals and supply terminals in fixed positions relative to the housing with separable mating interfaces, which are held in a housing for electrical connection with a power controller pluggable into a chamber of the housing”.
Examiner respectfully disagrees. In response to applicant’s argument, while it is understood the amendments are directed to the arrangement of the power terminals and the supply terminals as seen in Figs.5-6 of the applicant's drawings, the prior art of record was considered to meet the claim language of the amendments. As seen in Fig.2 of HADDAD (US 2009/0168438), the power terminals 27 and the supply terminals 34 were considered to be fixed relative to the housing 16 because the power terminals 27 and the supply terminals 34 are attached to the housing 16. As a result, the power and supply terminals can be considered in 

Examiner’s Comment









While the applicant’s amendment is directed to Figs.4-5 of the applicant’s drawings, the claim language was broad enough to be addressable by the prior art of record. For example: The term “separable mating interface” can include different types of generic electrical connectors (such as the pluggable electrical connector 27, 34 as seen in Fig.2 of HADDAD). In addition, the term “terminals” can include different types, shapes, and positions of generic electrical contacts on an element. However, Fig.5 of the applicant’s drawings shows a particular structure and arrangement of the wires, the terminals, and the separable mating interface. Additional structural details may be incorporated to clarify the structure, arrangement, and position of the wires 150, 152, the terminals 352, 354, 350, and the separable mating interface to clarify how the power controller 310 is plugged into the housing 300 to connect to the terminals 352, 354, 350 and the wires 150, 152. In addition, the applicant may incorporate additional structural details of how the circuit protection device 312 is also plugged into the housing 300.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PMM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875